       Case 11-51322-grs          Doc 53       Filed 11/18/19 Entered 11/18/19 15:19:13                        Desc Main
                                               Document      Page 1 of 1


                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF KENTUCKY
                                               LEXINGTON DIVISION

                IN RE

                RICK M. LYONS                                                              CASE NO. 11-51322
                RACHEL S. LYONS

                DEBTORS


                                                            ORDER

                        This matter is before the Court on the Debtors’ Motion to Avoid Judgment Lien of FIA

                Card Services, N.A. [ECF No. 50]. The Debtors seek to avoid a judicial lien that attaches to real

                property as impairing their exemption under 11 U.S.C. § 522(f). The relief requested cannot be

                granted because the Motion is not properly served pursuant to Federal Rule of Bankruptcy

                Procedure 4003(d) and 7004(h).

                        Based on the foregoing, it is ORDERED the Debtors’ Motion is DENIED without

                prejudice.




                                                                1




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                    Signed By:
                                                                    Gregory R. Schaaf
                                                                    Bankruptcy Judge
                                                                    Dated: Monday, November 18, 2019
                                                                    (tnw)
